REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: CN105979842 discloses a carpet extractor cleaner having the recovery tank mounted to the base of the cleaner. However there is no disclosure of the construction of the inlets and outlets of the recovery tank. CN206365853 discloses a carpet extractor cleaner in which the recovery tank 20 is mounted to upright portion 60 and not the base as claimed. Accordingly, the prior art of record fails to teach or suggest an apparatus for cleaning a surface a recovery tank removably mounted to the base, the recovery tank having one or more walls and a bottom surface, the recovery tank including:
a tank inlet extending through the bottom surface, wherein the tank inlet is positioned adjacent the base and operatively coupled to the duct outlet of the base when the recovery tank is mounted to the base; a tank air outlet extending through the bottom surface, wherein the tank air outlet is positioned adjacent the base and operatively coupled to the exhaust outlet of the base when the recovery tank is mounted to the base; and a tank air outlet tube extending into the recovery tank from the tank air outlet of the base, in combination with the other elements of claim 1 or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723